NOT FOR PUBLICATION                    FILED
                      UNITED STATES COURT OF APPEALS                    JUL 29 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT

JAIME ENRIQUE DELGADO-GOMEZ,                      Nos. 14-72241
                                                       20-71652
                  Petitioner,
                                                  Agency No. A088-757-899
 v.

MERRICK B. GARLAND, Attorney                      ORDER
General,

                  Respondent.

                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                                 Submitted June 24, 2021*

Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

         Petitioner’s motion to dismiss, Docket No. 31, is GRANTED. Fed. R. App.

P. 42(b).

         The memorandum disposition filed on June 28, 2021, is vacated. All

pending motions are denied as moot. This order shall serve as the mandate of this

court.




         *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).